Citation Nr: 0111948	
Decision Date: 04/26/01    Archive Date: 05/01/01	

DOCKET NO.  00-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1990 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in San Juan, Puerto Rico.

The rating decision made reference to a letter dated in May 
1997 which was reportedly from the appellant's previous 
employer.  The document is in Spanish and a translation has 
not been provided for the Board's review.  A hearing officer 
decision dated in June 1999 resulted in an increase of the 
disability rating for the veteran's sole service-connected 
disability, a low back disorder, from 40 percent to 60 
percent, effective March 13, 1997.  It was indicated this was 
considered to be a total grant of the benefit sought on 
appeal.  However, in a June 1999 statement, the appellant 
indicated that she wanted an increased evaluation for her 
back disability as it had worsened.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Section 7, Sub Part (a), 114 Stat., 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Aware of the importance of the duty of VA to assist the 
veteran in developing a claim, the undersigned notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in the case of a claim for total rating based 
on individual unemployability, the duty to assist requires 
that the VA obtain an examination which includes an opinion 
as to what effect the appellant's service-connected 
disability has on his or her ability to work.  38 U.S.C. § 
5107(a) (West 1991); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.26, 4.16 (2000).  Such an opinion is 
also relevant to the veteran's claim for increase.  The 
record does not contain a VA medical opinion as to the effect 
of the veteran's back disability on her ability to obtain and 
maintain some form of gainful employment.

At the time of her July 1998 hearing regarding her claim for 
an increased disability evaluation for her low back 
disability in July 1998, the appellant indicated that she has 
been approved for vocational rehabilitation training.  The 
vocational rehabilitation folder has not been associated with 
the claims file.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for low back 
problems since 1998.  After securing the 
necessary release, the RO should obtain 
these records.  Any records received 
should be associated with the claims 
folder.

2.  The RO should ensure that the 
veteran's VA vocational rehabilitation 
folder is associated with the claims 
file.

3.  The RO should translate into English 
the May 1997 document from the Sarmar 
Puerto Rico Corporation, as well as any 
other evidence that is in Spanish and is 
pertinent to the matter on appeal.

4.  The veteran should be afforded 
examinations by physicians knowledgeable 
in orthopedics and neurology for the 
purpose of determining the current degree 
of severity associated with her service-
connected low back disability.  All 
indicated tests should be performed.  Any 
functional limitation should be reported.  
Each examiner is requested to evaluate 
and describe in detail the effect that 
the veteran's low back disability has on 
her industrial capability.  The claims 
folder must be made available to and 
reviewed by the examiners prior to 
examinations.  Each examiner is requested 
to express an opinion as to the impact of 
the low back disability on the veteran's 
ability to maintain gainful employment 
for which she would otherwise be 
qualified.

5.  Following completion of the above, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, all appropriate corrective 
action is to be implemented.  If the 
benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond thereto with additional argument 
and/or evidence.

Then, the case should be returned to the Board.  The veteran 
need take no action until notified, but she should 
nevertheless be reminded of her duty to cooperate with the RO 
in the development of her claim, and she should also be 
advised of the potential consequences of a failure to report 
for a scheduled medical examination.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



